DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing made 7/27/2022.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Air Conditioning System with Refrigerant Leak Detection and Countermeasures.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation is: 
Countermeasure device – is a cut-off valve or blower, per pars. 110 and 111 of the specification. 
Control unit – is a microcomputer, per par. 39 of the specification, and can include an outdoor controller and indoor controllers, as provided in portions of claim 1. 
Relay control unit – is an outdoor controller, per. Par. 36 of the specification.
Detectors – are refrigerant leak sensors.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1
The claim recites “at least one countermeasure device” and then later recites, “the at least one countermeasure device is at least one of a cut-off valve . . . . or a ventilator . . .”
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is indefinite  See MPEP § 2173.05(c). 
In the present instance, the broad limitation “at least one countermeasure device” is followed by “the at least one countermeasure device is at least one of a cut-off valve . . . . or a ventilator . . .”  which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In addition to the foregoing, the claim also recites “at least one countermeasure device” which is a broad limitation, and later recites, the at least one countermeasure device includes a plurality of countermeasure devices, which is a narrower limitation.
Claim 2
The claim recites, 
“. . . . . the relay control unit . . . . .transmits a second signal to all of the indoor controllers . . . .except the indoor controller that has transmitted the first signal, and 
the indoor controller, when receiving the second signal . . . . .
It is not clear how the indoor controller receives the second signal when such signal is not transmitted to it. 
Claims dependent upon those specifically discussed above are likewise rejected for incorporating the deficiencies of the parent claims.   
In the interests of compact prosecution, the claims are examined against the art as best as possible, notwithstanding the lack of clarity in the claims.  If amendments are made to the application to resolve the clarity issues, new searches for prior art will be necessary.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2017-053509 to Masaru, (NOTE:  a copy of this application, including an English translation, was provided by applicant and is in the file wrapper) in view of US 2017/0198936 to Yamaguchi.
Regarding claim 1, Masaru teaches an air-conditioning system, comprising: 
an air conditioner including a refrigerant circuit formed by connecting an outdoor unit (2, Fig. 2 and 6) and a plurality of indoor units (3a-3d, Fig. 2, 6) together, the air conditioner being configured to condition air in a plurality of indoor spaces (Rooms 5a-5d);
at least one countermeasure device provided in correspondence with at least one of the plurality of indoor spaces and configured to operate during leakage of a refrigerant; (display 41 of remote controllers 4a-4d, see 112 rejection of claim 1 regarding the term “countermeasure device”) 
a plurality of detectors (72a-d, par. 11) configured to detect a concentration of the refrigerant, at least one of the detectors being provided in each of the plurality of indoor spaces; and
a control unit (8, par. 24) configured to operate all of the at least one countermeasure device if at least one of the concentrations of the refrigerant respectively detected by the plurality of detectors exceeds a predetermined value, (par. 28, Fig. 7)
the refrigerant circuit includes indoor circuits each provided in an associated one of the indoor units, first refrigerant flow paths each connected to a liquid end portion of an associated one of the indoor circuits, and second refrigerant flow paths each connected to a gas end portion of an associated one of the indoor circuits (this is typical for the connections made to heat exchangers in a refrigeration system) 
the control unit includes a relay control unit (8, par. 24), and a plurality of indoor controllers each provided in an associated one of the indoor units (4a-4d, par. 10) 
at least one of the indoor controllers is capable of communicating with the at least one countermeasure device, (par. 28, sensor 71d sends signal to the remote controller 4d, communicates with/controls the display 41)
each indoor controller, if the concentration of the refrigerant detected by the
the at least one countermeasure device includes a plurality of countermeasure devices (each of the displays 41), and the relay control unit (central controller 8), when receiving the first signal, operates all of the countermeasure devices except the at least one countermeasure device corresponding to the indoor controller that has transmitted the first signal. (par. 28, 29)
Note that in par. 28, a leakage sensor transmits the information to its associated remote control (4), which displays the information.  Thus the central controller need not control the “at least one countermeasure device corresponding to the indoor controller that has transmitted the first signal.”      
	Masaru does not teach 
the at least one countermeasure device is at least one of a cut-off valve provided in one or each of the associated first and second refrigerant flow paths, or a ventilator configured to ventilate an associated one of the indoor spaces. 
Yamaguchi teaches 
When refrigerant leakage occurs in an indoor unit, the speed of a blower/ventilator is increased (par. 67, 68). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Masaru, in view of Yamaguchi, to provide a blower in each of the indoor units in order to blow the leaked refrigerant out of an enclosed area.     
	Regarding the limitation, “the refrigerant circuit includes indoor circuits each provided in an associated one of the indoor units, first refrigerant flow paths each connected to a liquid end portion of an associated one of the indoor circuits, and second refrigerant flow paths each connected to a gas end portion of an associated one of the indoor circuits”, Yamaguchi is illustrative the circuits used in a heat pump or refrigeration system, which will include some portions that contain vapor and other portions that contain gas.    
	To the extent applicant may argue Masaru does not sending the alarm based upon a specific concentration, Yamaguchi further teaches that a flammable refrigerant can ignite when there is a “flammable concentration” present (par. 6), and would have been further obvious to use such a concentration in Masaru for safety reasons.     

Regarding claim 2, Masaru as modified teaches the air-conditioning system of claim 1, wherein
the relay control unit, when receiving the first signal, transmits a second signal to all of the indoor controllers capable of communicating with the countermeasure devices, except the indoor controller that has transmitted the first signal, and 
the indoor controller, when receiving the second signal, operates the at least one countermeasure device capable of communicating.  (see par. 28)

Regarding claims 3 and 4, Masaru teaches the air-conditioning system of claims 1 and 2, but does not teach, 
wherein the indoor controller transmits the first signal to the relay control unit if the concentration of the refrigerant detected by the detector provided in the indoor space where the indoor
Masaru as modified does not expressly teach the limitations of these claims.  However, It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to include these limitations in Masaru, in order to provide notice to the relay control unit/central controller that there is dangerous refrigerant leak, so that corrective actions can be taken.  Masaru teaches that the relay control unit/central controller can communicate with countermeasure devices, so if the indoor controller cannot communicate with a countermeasure device, the relay control unit can do so.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550. The examiner can normally be reached M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Landrum can be reached on 571-272-5567. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763